Citation Nr: 0711867	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  03-00 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
residuals of electrical burns of the left thigh.

2.  Entitlement to a compensable disability evaluation for 
graft donor site scars of the right thigh and left anterior 
chest.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from May 1969 through April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  There is no current evidence adequate for rating purposes 
regarding the residuals of the veteran's electrical burns of 
the left thigh, because the veteran failed to appear three 
times for a necessary current VA examination.

2.  There is no current evidence adequate for rating purposes 
regarding the graft donor site scars of the right thigh and 
left anterior chest, because the veteran failed to appear 
three times for a necessary current VA examination.


CONCLUSIONS OF LAW

The criteria for a compensable disability evaluation for 
residuals of electrical burns of the left thigh are not met.  
38 U.S.C.A. § 1155 (West 2005); 
38 C.F.R. §§ 3.655(b), 4.1, 4.2, 4.118, Diagnostic Codes (DC) 
7801-7802 
(2002 & 2006).

2.  Entitlement to a compensable disability evaluation for 
graft donor site scars of the right thigh and left anterior 
chest. 38 U.S.C.A. § 1155 (West 2005); 
38 C.F.R. §§ 3.655(b), 4.1, 4.2, 4.118, DC 7805 (2002 & 
2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a compensable rating for both his 
service-connected residuals of electrical burns of the left 
thigh, and his service-connected graft donor site scars of 
the right thigh and left anterior chest.  Disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which sets forth separate 
rating codes for various disabilities.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

Generally, a disability must be considered in the context of 
the whole recorded history.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings. 
 See 38 C.F.R. §§ 4.1, 4.2; Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Service connection was originally granted for the veteran's 
scars in June 1973 and non-compensable rating were assigned.  
The veteran filed this claim for an increase in July 2000.  
Since the original grant of service connection, the residuals 
of electrical burns of the left thigh have received a 
noncompensable rating under 38 C.F.R. § 4.118, DC 7801-7802, 
and his service connected graft-donor site scars of the right 
thigh and left anterior chest have received a noncompensable 
rating under DC 7805.  

Since the original award of service connection, there has 
been a change in the rating criteria governing disabilities 
of the skin during the pendency of this claim.  The old 
regulatory criteria must be applied prior to the effective 
date of the new criteria, which is August 30, 2002.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997).  The new 
rating criteria are not retroactive and can only be applied 
as of the effective date of the change.  Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  The Board also notes that DC 
7801 and DC 7802, as in effect prior to August 30, 2002, were 
applicable only to burn scars. However, effective August 30, 
2002, these Codes were revised to eliminate this requirement.

Under the old rating criteria, DC 7801 allows a 10 percent 
rating for third degree burn scars covering an area exceeding 
6 square inches.  Under the old 7802 second degree burn scars 
over areas approximating 1 square foot warranted a 10 percent 
rating.  The old DC 7803 allowed a 10 percent rating for 
scars that are superficial and poorly nourished with repeated 
ulceration.  The old DC 7804 allowed 10 percent for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, DC 7801-7804 (2002).  A 
superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Note 1 following DC 7804.

Under the revised DC 7801, scars, other than of the head, 
face or neck, that are deep or that cause limited motion 
warrant a 10 percent rating when the scars cover an area or 
areas exceeding 6 square inches (39 sq. cm.). Under the 
revised DC 7802, scars, other than of the head, face or neck, 
that are superficial and that do not cause limited motion 
warrant a 10 percent rating when the scars cover an area or 
areas of 144 square inches (929 sq. cm.) or greater.  Under 
the revised DC 7803, scars that are superficial and unstable 
are given a 10 percent rating.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  
38 C.F.R. § 4.118, Note 1 following DC 7803.  And, under the 
revised DC 7804, superficial scars that are painful on 
examination are awarded a 10 percent rating.

For other scars, the rating criteria did not change.  The 
limitation of function of the part affected is to be rated 
under DC 7805 (effective before and after August 30, 2002).

The veteran has received two VA examinations with varied 
results since filing this claim for an increase in July 2000.  
With regard to the left thigh, the October 2000 VA examiner 
reported a punctuate scar on the distal portion of the left 
thigh measuring 1.5 centimeters (cm) in diameter.  The scar 
was reported to be hypopigmented compared to the surrounding 
skin, but nontender and nonadherent.  There were also 
reported scars on the posterior aspect and medial aspect of 
the left thigh, which were mildly hypopigmented, nontender 
and nonadherent.  With regard to the right thigh and chest 
donor site scars, the October 2000 examiner reported a 2 cm 
by 2 cm scar on the right thigh with some loss of sensation, 
but no adherence and no underlying tissue loss.  There was no 
discussion of scars on the chest in the October 2000 VA 
examination report.  The examiner did report that there was 
no pain associated with the veteran's scar tissue.

Outpatient treatment records following the October 2000 VA 
examination show the existence of multiple scars on the legs 
and chest, but there are no reports of pain or tenderness 
associated with the scars.  See May 2001 VA outpatient 
treatment notes.  In April 2005, the veteran was afforded 
another VA examination.  At that time, the examiner reported 
a scar on the left anterior thigh that was 11 cm in diameter.  
The skin was "slightly hyperpigmented" and the skin was 
slightly depressed and adherent toward the outer edges and on 
the lateral aspect of the thigh.  With regard to the right 
thigh, a 6 cm X 4 cm scar was described on the right anterior 
thigh, covering two separate graft sites.  The scar was 
reported as slightly hypopigmented with loss of hair growth.  
No pain or tenderness was reported and there was, again, no 
discussion of a scar around the chest.

Because the examination results varied in description of the 
same scars, the Board ordered a new VA examination in October 
2006 so that an accurate depiction of the current severity of 
all of the veteran's service-connected scars could be 
obtained.  VA has attempted to schedule the examination, but 
the veteran has been repeatedly unavailable to report.  A 
November 2006 note in the file states that the veteran called 
and stated that he was not available to report for an 
examination at that time. Two November 2006 letters to the 
veteran show an attempt to reschedule the appointment with 
notice that his claim may be denied if he fails to report. A 
December 2006 note shows that the veteran cancelled the 
appointment three times due to a conflicting work schedule.  
The Board finds that VA acted reasonably in its attempts to 
reschedule the examinations (and did so at least three 
times), but that the veteran's excuse for not attending the 
last examination is not reasonable and does not constitute 
good cause.  The file contains no correspondence from the 
veteran indicating either his willingness to be examined or 
offering any alternative.  Following the veteran's third 
examination, the January 2007 Supplemental Statement of the 
Case was issued.  There has been no contact from the veteran 
since then to suggest that he wishes to provide further 
evidence.  


The reason these additional examinations were requested is 
because neither provided information specific to each scar 
that would allow the Board to rate any of them using either 
the old or new diagnostic codes that apply to the skin.  For 
instance, the two examinations which reported the measured 
areas of the service-connected scars reflect significant 
discrepancies.  Demonstrably, the 1973 rating granting 
service connection found the residuals of left thigh 3rd 
degree burns (left thigh scar) as measuring 4 x 2 inches. 
However, the October 2000 VA examination noted a puncture 
scar in left thigh of 1 1/2 cm. in diameter, and May 2005 re-
examination noted the left thigh scar as 11 cm. in diameter. 

Regarding the graft donor site scar of upper left anterior 
chest wall, this was reported in 1973 rating as 2 by 1 
inches, but was not measured in October 2000 and May 2005 VA 
examinations. As regards the right thigh donor site scar, it 
was reported in 1973 as 3 scars about 4 inches long and 3 
inches wide on anterior and lateral right thigh. In October 
2000 VA examination, it was not measured, and in May 2005, 
the VA examiner noted only 2 scars measuring 6 by 4 cm. 
Further, there is no indication as to whether these 
dimensions refer to each scar, or the total area.   None of 
the scars have been described as painful or tender.  None of 
the scars have been described as limiting the function of the 
parts they affect.  The scar on the chest has not been 
described in any of the recent VA examinations.  These 
findings, while incomplete, do not appear to provide a basis 
for a compensable rating under any of the applicable old or 
new regulations.  

When a veteran fails to report for an examination scheduled 
in conjunction with a claim for increase, "the claim shall 
be denied." 38 C.F.R. § 3.655(b).  The evidence of record, 
which is completely comprised of the two VA examinations 
summarized above, is insufficient for rating purposes.  As 
such, the additional examination was ordered.  It is 
unfortunate that the VA examinations provided in this case 
were not properly conducted and it is also unfortunate that 
the veteran has been unable to appear for the most recently 
scheduled examinations.  Because the current appeal arises 
from a claim for an increase, and because the veteran failed 
to appear for a necessary VA examination three times, this 
claim is denied.  

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim for entitlement to increased 
ratings for his service connected scars.  The veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran letters in September 2004 and October 
2006 informing him of the evidence necessary to establish 
entitlement to an increased rating.  The veteran was notified 
of what was necessary to establish his claim, what evidence 
he was expected to provide, and what VA would obtain on his 
behalf.  The October 2006 letter also asked the veteran to 
provide VA with any pertinent evidence he may have regarding 
his claims.  Thus, these letters satisfied the requirements 
of 
38 C.F.R. § 3.159(b)(1) (2006).  The October 2006 letter also 
informed the veteran of the type of evidence necessary to 
establish an effective date and a disability rating, as is 
required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA treatment 
records have been associated with the claims folder.  The 
veteran requested, but then cancelled his Board hearing, so 
no current hearing transcript is of record.  The veteran was 
also afforded two VA examinations during the course of this 
appeal.  Because the examination reports were insufficient to 
rate these claims, the Board ordered a current examination in 
October 2006.  The veteran failed to appear three times.  He 
was afforded several opportunities, but has not appeared as 
required.  It is well established that the duty to assist the 
veteran is not always a one-way street.  A veteran seeking 
help cannot passively wait for it in those circumstances 
where he may have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991).  In light of the veteran's failure to cooperate 
with VA's efforts to assist him with the factual development 
of his claims, no further effort will be expended to assist 
him in this regard.  VA has done everything reasonably 
possible to assist the veteran.  A remand for further 
development of these claims would serve no useful purpose.  
VA has satisfied its duties to notify and assist the veteran 
and further development is not warranted.  


ORDER

Entitlement to a compensable disability evaluation for 
residuals of electrical burns of the left thigh is denied.

Entitlement to a compensable disability evaluation for graft 
donor site scars of the right thigh and left anterior chest 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


